          Case 1:17-cr-00116-VM Document 70 Filed 05/29/20 Page 1 of 1



Robert G. Stahl, Esq.                                U.S. Department of Justice
April 7, 2017
Page 1                                               United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     May 28, 2020

BY ECF and EMAIL
The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Barry Connell, 17 Cr. 116 (VM)

Dear Judge Marrero:

        The Government writes with respect to the restitution deadline in the above-referenced
case. At the defendant’s sentencing, the Court made clear that it would order restitution, and
directed the Government to submit a proposed restitution order by April 30, 2020. (See Dkt. 66 at
7-8). On April 29, 2020, the Court granted the parties’ request for an extension of the restitution
deadline to June 1, 2020. (Dkt. 68). The Government and defense counsel are attempting to work
toward a consent restitution order but have been delayed due to the COVID-19 pandemic. In
addition, the process has been delayed by defense counsel’s health issues. The Government
accordingly requests a second extension of the restitution deadline until July 1, 2020. See Dolan
v. United States, 560 U.S. 605, 608 (2010) (court “retains the power to order restitution” after the
90-day deadline set forth in 18 U.S.C. § 3664(d)(5)); United States v. Gushlak, 728 F.3d 184, 191
(2d Cir. 2013) (same); United States v. Pickett, 612 F.3d 147, 149 (2d Cir. 2010) (same). Defense
counsel consents to this request.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                               By:    _/s/ Won S. Shin
                                                      Won S. Shin
                                                      Assistant United States Attorney
                                                      (212) 637-2226

cc:    Jesse M. Siegel, Esq.
